UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (102.1%) New York (102.1%) Albany County NY BAN 1.000% 8/15/13 22,800 22,956 Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.160% 9/7/12 LOC 11,515 11,515 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.380% 9/7/12 LOC 65,000 65,000 Brookhaven NY GO 2.000% 9/15/12 1,791 1,792 Brookhaven NY Industrial Development Agency Civic Facility Revenue (Methodist Retirement Community Development Corp.) VRDO 0.170% 9/7/12 LOC 3,750 3,750 Buffalo NY Municipal Water System Revenue VRDO 0.150% 9/7/12 LOC 9,100 9,100 Chemung County NY Industrial Development Agency Civic Facility Revenue (Elmira College Project) VRDO 0.170% 9/7/12 LOC 9,400 9,400 Clarkstown NY Central School District TAN 0.500% 11/2/12 16,400 16,409 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.210% 9/7/12 LOC 4,900 4,900 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.210% 9/7/12 LOC 4,765 4,765 2 Commack NY Union Free School District TAN 1.000% 6/27/13 31,000 31,190 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.210% 9/7/12 LOC 4,325 4,325 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.190% 9/7/12 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.170% 9/7/12 LOC 18,400 18,400 2 Hauppauge NY Union Free School District TAN 1.000% 6/21/13 23,000 23,137 Jericho NY Union Free School District TAN 1.000% 6/21/13 12,000 12,074 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.190% 9/4/12 (13) 12,070 12,070 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.170% 9/7/12 LOC 30,330 30,330 Long Island NY Power Authority Electric System Revenue VRDO 0.160% 9/4/12 LOC 10,500 10,500 Long Island NY Power Authority Electric System Revenue VRDO 0.150% 9/7/12 LOC 9,700 9,700 Long Island NY Power Authority Electric System Revenue VRDO 0.160% 9/7/12 LOC 7,500 7,500 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.170% 9/7/12 LOC 3,760 3,760 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.220% 9/7/12 LOC 6,140 6,140 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.170% 9/7/12 3,600 3,600 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.260% 9/7/12 19,100 19,100 Nassau NY Health Care Corp. VRDO 0.170% 9/7/12 LOC 1,600 1,600 New York City NY GO 5.000% 10/1/12 (ETM) 65 65 New York City NY GO 5.000% 10/1/12 1,335 1,340 New York City NY GO 3.000% 3/1/13 1,000 1,014 New York City NY GO 5.000% 3/1/13 1,000 1,024 New York City NY GO 2.500% 8/1/13 5,000 5,105 New York City NY GO 5.000% 8/1/13 1,000 1,043 New York City NY GO 5.000% 8/1/13 1,645 1,716 1 New York City NY GO TOB VRDO 0.210% 9/4/12 LOC 775 775 New York City NY GO VRDO 0.170% 9/4/12 LOC 14,380 14,380 New York City NY GO VRDO 0.170% 9/4/12 9,920 9,920 New York City NY GO VRDO 0.170% 9/4/12 10,100 10,100 New York City NY GO VRDO 0.170% 9/4/12 7,200 7,200 New York City NY GO VRDO 0.170% 9/4/12 9,625 9,625 New York City NY GO VRDO 0.170% 9/4/12 9,300 9,300 New York City NY GO VRDO 0.170% 9/4/12 LOC 14,490 14,490 New York City NY GO VRDO 0.170% 9/4/12 4,850 4,850 New York City NY GO VRDO 0.180% 9/4/12 LOC 4,300 4,300 New York City NY GO VRDO 0.150% 9/7/12 LOC 19,440 19,440 New York City NY GO VRDO 0.200% 9/7/12 LOC 16,500 16,500 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.170% 9/7/12 LOC 25,470 25,470 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.320% 5/1/13 2,840 2,840 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.320% 5/1/13 4,720 4,720 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.180% 9/7/12 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.250% 6/28/13 6,640 6,640 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.190% 9/4/12 1,900 1,900 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.190% 9/7/12 10,955 10,955 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.230% 9/7/12 5,315 5,315 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.270% 9/7/12 16,380 16,380 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.170% 9/7/12 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) VRDO 0.170% 9/7/12 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.170% 9/7/12 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.170% 9/7/12 LOC 11,950 11,950 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.180% 9/7/12 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.180% 9/7/12 LOC 2,500 2,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.170% 9/7/12 LOC 48,100 48,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Lexington Courts) VRDO 0.160% 9/7/12 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.200% 9/7/12 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.170% 9/7/12 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.160% 9/7/12 LOC 32,500 32,500 New York City NY Housing Development Corp. Revenue (Rivereast Apartments) VRDO 0.200% 9/7/12 LOC 20,000 20,000 New York City NY Industrial Development Agency Civic Facility Revenue (Lycee Francais De New York Project) VRDO 0.160% 9/7/12 LOC 9,650 9,650 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.210% 9/7/12 LOC 11,480 11,480 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.150% 9/7/12 LOC 2,900 2,900 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.210% 9/7/12 LOC 9,685 9,685 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.150% 9/7/12 LOC 14,765 14,765 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.200% 9/7/12 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.160% 9/7/12 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.170% 9/7/12 4,900 4,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.170% 9/7/12 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 9/7/12 7,945 7,945 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 9/7/12 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 9/7/12 18,000 18,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.200% 9/4/12 3,200 3,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 9/7/12 34,600 34,600 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.190% 9/7/12 19,610 19,610 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.190% 9/7/12 12,845 12,845 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.160% 9/7/12 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.170% 9/7/12 LOC 9,950 9,950 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.170% 9/7/12 995 995 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.190% 9/7/12 6,500 6,500 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/12 4,275 4,301 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,550 2,570 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,500 2,519 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,205 2,222 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 4,185 4,272 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 7,050 7,196 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.190% 9/4/12 12,450 12,450 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 9/7/12 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 9/7/12 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 9/7/12 6,085 6,085 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 9/7/12 9,330 9,330 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.160% 9/7/12 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.180% 9/4/12 1,900 1,900 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.170% 9/7/12 20,300 20,300 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.200% 9/7/12 47,760 47,760 New York City NY Transitional Finance Authority Revenue 5.000% 2/1/13 (Prere.) 1,000 1,020 New York City NY Transitional Finance Authority Revenue 5.250% 2/1/13 (Prere.) 9,385 9,580 New York City NY Transitional Finance Authority Revenue VRDO 0.180% 9/4/12 6,000 6,000 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.200% 9/7/12 LOC 7,960 7,960 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.170% 9/4/12 LOC 975 975 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.170% 9/7/12 LOC 6,600 6,600 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.190% 9/7/12 LOC 7,080 7,080 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) 2.000% 4/1/13 2,980 3,010 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.180% 9/7/12 57,460 57,460 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.180% 9/7/12 40,100 40,100 New York City Transitional Finance Authority Revenue VRDO 0.160% 9/7/12 4,000 4,000 New York GO 5.000% 9/1/12 10,000 10,000 1 New York GO TOB VRDO 0.170% 9/7/12 14,710 14,710 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.190% 9/7/12 LOC 20,000 20,000 New York Liberty Development Corp. Revenue PUT 0.250% 5/22/13 31,000 31,000 New York Liberty Development Corp. Revenue PUT 0.250% 5/22/13 11,000 11,000 New York Liberty Development Corp. Revenue PUT 0.250% 5/22/13 30,000 30,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.140% 9/7/12 LOC 13,370 13,370 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 9/7/12 LOC 24,535 24,535 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.170% 9/7/12 LOC 31,000 31,000 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.190% 9/7/12 4,495 4,495 New York Metropolitan Transportation Authority Revenue CP 0.160% 9/4/12 LOC 5,000 5,000 New York Metropolitan Transportation Authority Revenue CP 0.180% 11/7/12 LOC 15,625 15,625 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 9/7/12 (13) 2,000 2,000 New York Metropolitan Transportation Authority Revenue VRDO 0.170% 9/7/12 LOC 25,925 25,925 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/13 1,000 1,038 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.210% 9/7/12 LOC 10,000 10,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.210% 9/7/12 LOC 2,270 2,270 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.210% 9/7/12 LOC 6,525 6,525 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.210% 9/7/12 LOC 14,200 14,200 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.210% 9/7/12 LOC 4,080 4,080 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.170% 9/7/12 10,690 10,690 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.170% 9/7/12 9,305 9,305 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.160% 9/7/12 40,150 40,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.180% 10/4/12 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.170% 9/7/12 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.200% 9/7/12 2,775 2,775 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.160% 9/7/12 LOC 4,565 4,565 New York State Dormitory Authority Revenue (Long Island University) VRDO 0.140% 9/7/12 LOC 6,930 6,930 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.220% 9/7/12 LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.150% 9/7/12 LOC 68,100 68,100 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.150% 9/7/12 LOC 2,095 2,095 New York State Dormitory Authority Revenue (Mount St. Mary College) VRDO 0.190% 9/7/12 LOC 4,500 4,500 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.170% 9/7/12 LOC 8,570 8,570 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.170% 9/7/12 LOC 14,825 14,825 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.170% 9/7/12 LOC 13,515 13,515 New York State Dormitory Authority Revenue (Personal Income Tax) 3.000% 2/15/13 3,000 3,038 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/13 7,195 7,352 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 (Prere.) 1,000 1,026 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 6,965 7,145 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.200% 9/4/12 4,200 4,200 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.170% 9/7/12 17,405 17,405 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.170% 9/7/12 7,760 7,760 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.180% 9/7/12 6,800 6,800 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.160% 9/7/12 21,400 21,400 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.170% 9/7/12 11,100 11,100 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.170% 9/7/12 LOC 10,235 10,235 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.140% 9/7/12 LOC 10,000 10,000 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.170% 9/7/12 4,580 4,580 1 New York State Environmental Facilities Corp. Revenue (New York City Municipal Water Finance Authority Project) TOB VRDO 0.180% 9/7/12 4,450 4,450 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.180% 9/7/12 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.180% 9/7/12 3,645 3,645 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.140% 9/7/12 LOC 30,620 30,620 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.180% 9/7/12 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 9/7/12 LOC 15,000 15,000 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 9/7/12 LOC 12,000 12,000 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.150% 9/7/12 LOC 14,750 14,750 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.150% 9/7/12 LOC 6,570 6,570 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.140% 9/7/12 LOC 21,100 21,100 New York State Housing Finance Agency Housing Revenue (Avalon Chrystie Place I) VRDO 0.200% 9/7/12 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.170% 9/7/12 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.200% 9/7/12 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.170% 9/7/12 LOC 45,000 45,000 New York State Housing Finance Agency Housing Revenue (West 37th Street) VRDO 0.210% 9/7/12 LOC 4,200 4,200 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.180% 9/7/12 16,500 16,500 1 New York State Housing Finance Agency Revenue (Service Contract) TOB VRDO 0.190% 9/4/12 15,865 15,865 New York State Mortgage Agency Homeowner Mortgage Revenue PUT 0.190% 12/1/12 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue PUT 0.190% 12/1/12 7,000 7,000 New York State Mortgage Agency Homeowner Mortgage Revenue PUT 0.230% 5/1/13 4,000 4,000 New York State Mortgage Agency Homeowner Mortgage Revenue PUT 0.230% 5/1/13 6,000 6,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.200% 9/4/12 6,900 6,900 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.210% 9/4/12 6,200 6,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.220% 9/4/12 9,950 9,950 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.220% 9/4/12 6,900 6,900 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.190% 9/7/12 8,500 8,500 New York State Power Authority Revenue CP 0.170% 9/14/12 5,930 5,930 New York State Power Authority Revenue PUT 0.150% 9/4/12 22,600 22,600 New York State Power Authority Revenue PUT 0.150% 9/4/12 17,660 17,660 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (Prere.) 1,500 1,544 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/13 1,120 1,148 New York State Urban Development Corp. Revenue (Personal Income Tax) 4.000% 12/15/12 2,395 2,421 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/12 1,000 1,014 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/12 2,000 2,028 1 New York State Urban Development Corp. Revenue (Service Contract) TOB VRDO 0.170% 9/7/12 8,910 8,910 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 9/7/12 LOC 44,855 44,855 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 9/7/12 LOC 13,900 13,900 1 New York State Urban Development Corp. Revenue (State Personal Income Tax Revenue) TOB VRDO 0.210% 9/7/12 12,655 12,655 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.270% 9/7/12 LOC 21,000 21,000 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.270% 9/7/12 LOC 31,000 31,000 Onondaga County NY GO 2.000% 2/15/13 1,000 1,008 Onondaga County NY GO 4.000% 2/15/13 1,000 1,017 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.210% 9/7/12 LOC 5,865 5,865 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.210% 9/7/12 LOC 8,145 8,145 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.210% 9/7/12 LOC 6,135 6,135 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 9/7/12 LOC 7,840 7,840 Onondaga County NY Trust Cultural Resource Revenue (Syracuse University) VRDO 0.150% 9/7/12 LOC 2,100 2,100 Orchard Park NY Central School District BAN 1.000% 12/14/12 6,000 6,011 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.190% 9/7/12 1,800 1,800 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 9/7/12 6,500 6,500 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project) VRDO 0.160% 9/7/12 LOC 6,145 6,145 2 Southampton NY Union Free School District TAN 1.000% 6/20/13 14,000 14,087 1 Suffolk County NY GO TOB VRDO 0.190% 9/7/12 3,265 3,265 1 Suffolk County NY GO TOB VRDO 0.200% 9/7/12 2,550 2,550 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony's High School) VRDO 0.180% 9/7/12 LOC 10,000 10,000 Suffolk County NY Water Authority Revenue VRDO 0.140% 9/7/12 35,400 35,400 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 9/7/12 LOC 2,135 2,135 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 9/7/12 LOC 4,115 4,115 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.140% 9/7/12 15,390 15,390 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.140% 9/7/12 3,500 3,500 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.160% 9/7/12 LOC 17,500 17,500 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.160% 9/7/12 LOC 26,600 26,600 Triborough Bridge & Tunnel Authority New York Revenue PUT 4.000% 11/15/12 6,000 6,045 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.170% 9/7/12 4,950 4,950 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.170% 9/7/12 10,035 10,035 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.180% 9/7/12 2,660 2,660 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.160% 9/4/12 LOC 16,000 16,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.200% 9/4/12 LOC 1,800 1,800 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.130% 9/7/12 LOC 9,485 9,485 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.150% 9/7/12 LOC 8,200 8,200 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.150% 9/7/12 LOC 23,200 23,200 Westchester County NY GO 3.000% 6/1/13 1,250 1,276 Yorktown NY Central School District BAN 1.000% 7/25/13 4,808 4,837 Total Tax-Exempt Municipal Bonds (Cost $2,694,905) Other Assets and Liabilities-Net (-2.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $583,130,000, representing 22.1% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2012. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. New York Tax-Exempt Money Market Fund (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
